UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 29, 2010 Mettler-Toledo International Inc. (Exact name of registrant as specified in its charter) Delaware (State incorporation) 001-13595 (Commission File Number) 13-3668641 (IRS Employer Identification No.) Im Langacher, P.O. Box MT-100 CH-8606, Greifensee, Switzerland and 1900 Polaris Parkway Columbus, OH 43240 (Addressof principal executive offices) ( zip code) Registrant’s telephone number, including area code: +41-1-944-2211 and 1-614-438-4511 Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The annual meeting of stockholders of Mettler-Toledo International Inc. (the “Company”) was held on April 29, 2010. As of the record date of March 1, 2010 there were 33,735,686 shares of common stock entitled to vote at the meeting. The holders of 30,698,995 shares were represented in person or in proxy at the meeting, constituting a quorum. The matters submitted for a vote at the meeting and the related results were as follows: Proposal 1 – The election of nine directors for one-year terms Name Votes For Votes Against Abstentions Broker Non-Votes Robert F. Spoerry Wah-Hui Chu Francis A. Contino Olivier A. Filliol Michael A. Kelly Martin D. Madaus Hans Ulrich Maerki George M. Milne, Jr. Thomas P. Salice Proposal 2 – The ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METTLER-TOLEDO INTERNATIONAL INC. Date:May 3, 2010 By: /s/James T. Bellerjeau James T. Bellerjeau General Counsel
